Appeal from a judgment of the Supreme Court (Lamont, J.), *668entered. November 19, 1999 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s application for parole release.
Petitioner, a prison inmate, is currently serving consecutive sentences aggregating to 8 to 16 years in prison upon his plea of guilty of two counts of rape in the second degree and one count of incest. In October 1998, respondent denied petitioner’s application for parole release based upon consideration of the requisite factors, including the severity of petitioner’s instant offenses involving his three daughters and the length of time during which these offenses occurred. Supreme Court dismissed petitioner’s challenge to the Board’s determination, prompting this appeal.
We affirm. Petitioner contends that the Board relied on erroneous information regarding the duration of his offenses. The record dispels this claim. A review of the presentence investigation indicates that these offenses occurred from 1985 to 1989. As petitioner has not previously challenged the accuracy of the record, he has failed to make a convincing showing that the Board considered erroneous information in denying his request. In any event, the Board’s decision was also based on the extreme gravity of the offenses for which petitioner was imprisoned. The Board is not required to enumerate or give equal weight to each factor that it considered in determining petitioner’s application for parole (see, Matter of Henderson v Travis, 268 AD2d 633). Petitioner has failed to meet his burden of showing irrationality bordering on impropriety (see, Matter of Rivera v State of N. Y. Exec. Dept. Bd. of Parole, 268 AD2d 928). Accordingly, the Board’s decision to deny parole is supported by the record and was properly upheld by Supreme Court. Petitioner’s remaining arguments have been examined and rejected for lack of merit.
Cardona, P. J., Crew III, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.